               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

DELILA PACHECO,                                   )
                                                  )
                               Petitioner,        )
                                                  )
v.                                                )           No. CIV 16-450-RAW-KEW
                                                  )
ABOUTANAA EL HABTI, Warden,                       )
                                                  )
                               Respondent.        )

                            OPINION AND ORDER
                DENYING MOTION FOR APPOINTMENT OF COUNSEL

       Petitioner has filed a motion requesting the Court to appoint counsel (Dkt. 15). She bears

the burden of convincing the Court that her claim has sufficient merit to warrant such appointment.

McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing United States v. Masters, 484

F.2d 1251, 1253 (10th Cir. 1973)). The Court has carefully reviewed the merits of Petitioner’s

claims, the nature of factual issues raised in her allegations, and her ability to investigate crucial

facts. McCarthy, 753 F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885, 887-88 (7th Cir. 1981)).

After considering Petitioner’s ability to present her claims and the complexity of the legal issues

raised by the claims, the Court finds that appointment of counsel is not warranted. See Williams v.

Meese, 926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v. Boergermann, 57 F.3d 978, 979 (10th

Cir. 1995).

       ACCORDINGLY, Petitioner’s motion for appointment of counsel (Dkt. 15) is DENIED.

       IT IS SO ORDERED this 15th day of October 2019.
